Citation Nr: 1817172	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-25 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  The Veteran died in October 2016, and the appellant is his surviving spouse.

These matters are on appeal before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with depression and assigned an initial rating of 50 percent, effective April 13, 2010.  Thereafter, a claim for a TDIU rating was found to have been raised in the context of the increased rating claim for PTSD with depression on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On the Veteran's September 2013 VA Form 9 (prior to his death), he requested a videoconference hearing before the Board.  However, on a VA Form 9 submitted thereafter in September 2016, he withdrew his request for a Board hearing.

Following the Veteran's death in October 2016, the appellant filed a request in November 2016 to be substituted as the claimant in this case.  Thereafter, she was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in July 2017.  However, in a statement received in July 2017 (prior to the hearing date), she stated that she wanted to cancel this hearing.

In August 2017, the Board dismissed the appeal due to the Veteran's death.  Thereafter, in a February 2018 administrative decision, the RO deemed the appellant to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See 38 U.S.C. § 5121A (2012).  Consequently, the Board has reactivated the appeal.  The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The record reflects that there are outstanding treatment records that are likely to be pertinent to the claims on appeal.  Prior to his death, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in September 2011, identifying that he received treatment for his PTSD disability from the Springfield Vet Center in Springfield, Illinois beginning in 2011.  There are no treatment reports from the Springfield Vet Center currently of record.  He also reported on multiple occasions that he was receiving twice-monthly one-on-one counseling from a private social worker (E. Scott) in Jacksonville, Illinois beginning in March 2011.  On a February 2013 VA Form 21-4142, the Veteran indicated that he had seen this private social worker from 2011 to 2013.  The only treatment report currently of record from this private social worker is a July 2011 psychiatric assessment.  [In a February 2013 statement, the Veteran indicated that this private social worker "worked for the Springfield Vet Center"; however, the record instead reflects that this private social worker worked at a private facility called Park Place Center in Jacksonville, Florida.]  On remand, all available records from the Springfield Vet Center and from E. Scott must be obtained.

The record also reflects that the Veteran had been awarded disability benefits from the Social Security Administration (SSA), effective December 31, 2009, with a secondary diagnosis of organic mental disorders (Chronic Brain Syndrome).  While records from the SSA have been associated with the claims file, the decision awarding such benefits is not currently of record.  On remand, all records pertaining to the Veteran's award of SSA disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the appellant, including securing from her a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his PTSD disability during the period of claim prior to his death, to specifically include all records of treatment from the Springfield Vet Center (in Springfield, Illinois) and from his private social worker E. Scott (in Jacksonville, Illinois).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.  Any negative search result should be noted in the record and communicated to the appellant.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to a higher initial rating for PTSD with depression, followed by the claim on appeal for a TDIU rating (after any further development indicated, and in light of the determination made on the increased rating issue).  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

